 


109 HRES 70 IH: To honor and recognize the achievements of Emmitt Smith.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 70 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Edwards, Ms. Jackson-Lee of Texas, Mr. Sessions, Mr. Barton of Texas, Mr. Gene Green of Texas, and Mr. Sam Johnson of Texas) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
To honor and recognize the achievements of Emmitt Smith. 
 
Whereas Emmitt Smith is one of the all-time, great running backs in National Football League history with his accomplishments including four season rushing titles, three Super Bowl titles, and 1993 league and Super Bowl XXVIII Most Valuable Player awards; 
Whereas in the past season, he claimed the National Football League's all-time rushing record with 18,355 yards and is the first player in league history to rush for over 1,000 yards in 11 consecutive seasons and to rush for 164 touchdowns; 
Whereas the former National Collegiate Athletic Association All-American holds 58 school records at the University of Florida, where he earned his bachelor's degree in 1996 by completing his course work during off-seasons; 
Whereas Emmitt is respected by citizens across our state and nation, not only for his outstanding skills as an athlete, but also for his exceptional generosity and community leadership devoting much of his time supporting such charitable organizations as the Open Doors Foundation (established to help motivate and empower youths) and the Make-A-Wish Foundation, is a member of the President's Council on Physical Fitness and Sports, and he was recently bestowed the Children's Medical Center/Athlete Role Model Award; 
Whereas as an athlete, Emmitt has made a tremendous mark in the annals of professional football, as a philanthropist, he has made an even deeper impression on the lives of thousands of youths and their families through his generous contributions and the time and effort he puts into serving his community, both on the local level and the national level; and 
Whereas on the field, he is an athletic champion, devoted to the game, off the field, he is an inspirational volunteer, dedicated to making a difference in the lives of his fellowman: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors and recognizes the achievements and strides made by Emmitt Smith by giving back to his community, promoting excellence, breaking barriers with pride and poise, showing that football is a sport for all people; and  
(2)urges all Americans to recognize the contributions to American society made by Emmitt Smith through his achievements and community involvement.  
 
